DETAILED ACTION
This action is in reply to papers filed 1/5/2022. Claims 1-3, 8, 10, 12, 15, 18 and 48-54 are pending and examined herein. This application has been transferred to Examiner Titilayo Moloye, Art Unit 1632.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180369284A1, Published 12/27/2018.

Withdrawn Rejection (s)
Applicant’s arguments regarding the 35 U.S.C §112(b) rejection of claims 10 and 11 have been fully considered. The rejection of claim 10 is withdrawn as Applicant has removed the trademark “mTeSR1” from the claim. Arguments drawn to claim 11 are moot as the claim is now cancelled. 
Applicant’s arguments, filed 1/5/2022, with respect to the 35 U.S.C §103(a) rejection of claims 1-3, 8, 10, 12, 15, 48, 49, 52-54 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010) in view of “RevitaCell” (Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015) have been fully considered. The 103 (a) rejection of claims 1-3, 8, 10, 12, 15, 48, 49, 52-54 has been withdrawn. It is noted that the rejection has been withdrawn as Independent claim 1 has been amended to recite, inter alia, “… mouse embryonic fibroblasts (MEFs) at a defined single cell density between 1.5x105 and 8x105 cells/cm2. This limitation is new and was not previously considered. Note that previously pending claim 5 was drawn to “….cell density between about 1.5x105 and about 8x105 cells/cm2.”  The term “about” has been removed and this limitation is now in pending claim 1.  
Applicant’s arguments, filed 1/5/2022, with respect to the 35 U.S.C §103(a) rejection of claims 5 and 50 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010) in view of “RevitaCell” (Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015) as applied to claims 1-3, 8, 10, 12, 15, 48, 49, 52-54 and further in view of Stover et al. (Methods Mol Biol. 2011 ; 767: 137–146.) have been fully considered. The 103 (a) rejection of claim 50 has been withdrawn. It is noted that the rejection has been withdrawn as the rejection of independent claim 1 has been withdrawn. Arguments drawn to claim 5 are moot as the claim is now cancelled.  
Applicant’s arguments, filed 1/5/2022, with respect to the 35 U.S.C §103(a) rejection of claims 10 and 11 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010) in view of “RevitaCell” (Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015) as applied to claims 1-3, 8, 10, 12, 15, 48, 49, 52-54 and further in view of Stem Cell Technologies (Stem Cell Technologies, Document 28071, pages 1-4, December 2016.) have been fully considered. The 103 (a) rejection of claim 10 has been withdrawn. It is noted that the rejection has been withdrawn as the rejection of independent claim 1 has been withdrawn. Arguments drawn to claim 11 are moot as the claim is now cancelled.  
Applicant’s arguments, filed 1/5/2022, with respect to the 35 U.S.C §103(a) rejection of claim 18 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010) in view of “RevitaCell” (Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015) as applied It is noted that the rejection has been withdrawn as the rejection of independent claim 1 has been withdrawn.    
Applicant’s arguments, filed 1/5/2022, with respect to the 35 U.S.C §103(a) rejection of claim 51 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010) in view of “RevitaCell” (Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015) as applied to claims 1-3, 8, 10, 12, 15, 48, 49, 52-54 and further in view of Jin et al. (Tissue Engineering: Part A Volume 18, Numbers 13 and 14, 2012.) have been fully considered. The 103 (a) rejection of claim 51 has been withdrawn. It is noted that the rejection has been withdrawn as the rejection of independent claim 1 has been withdrawn.    


Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claims 1-3, 8, 10, 12, 15, 48- 50, 52-54 are newly rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010., previously cited) previously cited) and Chen et al. (Stem Cell Res. 2012 Nov; 9(3): 237–248.).

Evseenko teaches the production of human embryonic mesodermal progenitors (hEMP) which arise from hESCs through the process of EMT (Pg. 13746, Col. 2, Discussion and Figure 4).  In particular, Evseenko teaches to induce mesoderm differentiation, colonies of human ES cells (H1, H9 or HES3) were cut into uniform-sized pieces and transferred into 6-well plates precoated with Matrigel and cultured initially in TESR medium.  To induce differentiation to hEMP cells, TESR medium was replaced with basal induction medium Stemline II (Pg. 13747, Col. 2, Materials and Methods).  Evseenko teaches that, “On the basis of production of CD326-CD56+ cells (hEMP), the optimal induction medium was found to be basal medium supplemented with BMP4, VEGF, and bFGF, (all 10 ng/mL) with the inclusion of Activin A (10ng/mL) on day 1 only (aka “A-BVF”).” (as in claim 1(d)) See Pg. 1 of the Supporting Information.  In addition, Figure S1 of Evseenko teaches that activin A was used transiently for the first 24 hours of induction.  
Regarding claim 2, claim 3 and claim 49, Evseenko teaches human ES cells (H1, H9 or HES3) (Pg. 13747, col. 2, Materials and Methods). Regarding claim 8, Evseenko teaches culturing the hES cells in 6-well plates precoated with Matrigel with TESR medium (Pg. 13747, Col. 2, Materials and Methods). Regarding claim 12, Evseenko teaches culturing the cells until 50-60% confluence (Pg. 1, Col. 1, Mesoderm Induction Conditions of Supporting Information). Regarding claim 15, Evseenko teaches that the cells were induced for 3.5 days under A-BVF conditions (Pg. 1, Col. 1, Mesoderm Induction Conditions of Supporting Information). Regarding claim 52, Evseenko teaches culturing the cells until 50-60% confluent (Pg. 13747, Col. 2, Materials and Methods). Regarding claim 53 and claim 54, Evseenko teaches isolating the cells at 3.5 days after induction (p. 13747, col. 2, Materials and Methods).
Evseenko does not explicitly teach incubating clusters of stem cells with a Trypsin-like enzyme to generate non-clustered single stem cells (as in claim 1(a); contacting non-clustered stem cells with vitronectin, but not MEFs at a defined single cell density (as in claim 1(b), in-part); cultivating the stem cells under culture conditions that comprise a ROCK inhibitor (as in claim 1( c)), such as Y-27632 (as in claim 10); wherein the Trypsin-like enzyme is Trypsin, collagenase, dispase, or Trypsin-EDTA (claim 48).
However, prior to the effective date of the instant invention, RevitaCell teaches methods of passaging single human ES cells comprising, treating the cells with TrypLE select enzyme (a trypsin enzyme) (and in claim 1(a) and claim 48), singularizing the cells, and culturing the cells on vitronectin substrate (Pg. 1, Col. 2 and Figure 1) (as in claim 1(b)). In addition, and with regards to claim 1(c), RevitaCell teaches that their methods can include ROCK inhibitor Y-27632 (as in claim 10) to minimize stress from single cell passaging and greatly improves overall cell survival (Pg. 1, Col. 1, Introduction).
However, neither Evseenko nor RevitaCell teach the non-clustered stem cells are cultured at single cell density between 1.5x105 and 8x105 cells/cm2 (as further in claim 1(b)) or about 1.89x105 cells/cm2 (as in claim 50).
Before the effective filing date of the claimed invention, Chen et al. taught regenerative medicine, relying on human embryonic stem cell (hESC) technology, opens promising new avenues for therapy of many severe diseases. However, Chen cautions that this approach is in vitro. Chen further notes that it is further hindered by insufficient control of cellular stress, growth rates, and heterogeneous cellular states under current culture conditions. In this study, Chen reports a novel cell culture method based on a single-cell based non-colony type monolayer (NCM) (Pg. 2, para. 3) growth. Human ESCs, grown at 1.35 to 2.1×105 cells/cm2 (paragraph bridging Pg. 2 and Pg. 3) (as further in claim 1(b) and as in claim 50), under NCM, remain pluripotent as determined by teratoma assays and sustain the potential to differentiate into three germ layers. Chen teaches this NCM culture has been shown to homogenize cellular states, precisely control growth rates, significantly increase cell production, and enhance hESC recovery from cryopreservation without compromising chromosomal integrity (Abstract). Chen teaches an advantage of this culture system is that it is simple, robust, scalable, and suitable for high-throughput screening and drug discovery (Pg. 7, ‘Conclusions’).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable  
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to the skilled artisan to modify the teachings of Evseenko, to include single-cell hES cells produced by using the protocol taught by RevitaCell, with a reasonable expectation of success because Evseenko teaches culturing hES cells to produce hEMP cells, and RevitaCell teaches that using single cells would be optimal for cell purity and use.  One of skill in the art would have been motivated to use a single cell suspension improve purity of the hES cells, and further, in view of RevitaCell who state that, “By employing techniques to passage using single cell dissociation, scientists are able to have dependable cells for downstream applications and a basis of comparison for clone selection, imaging, cell sorting, and for work in suspension cultures where cell recovery and cell number are critical to success.”  (see Pg. 1, Col. 1, para. 2). In addition, the skilled artisan would have had a reasonable expectation of deriving hEMP cells from a hES single cell density of between 1.5x105 and 8x105 cells/cm2 because Chen observed success when hES single cells were plated a high cell density of between 1.35 to 2.1×105 cells/cm2
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 2
Claim 18 is newly rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010., previously cited) in view of RevitaCell (Gibco® RevitaCell™ Supplement, Life Technologies, Pgs.1-4, 2015., previously cited) and Chen et al. (Stem Cell Res. 2012 Nov; 9(3): 237–248.) as applied to claims 1-3, 8, 10, 12, 15, 48-50, 52-54  above, and further in view of  Crooks et al. (WO 2017/075389 A1, Published 5/4/2017, previously cited).  

The teachings of Evseenko et al., RevitaCell and Chen et al. are relied upon as detailed above. However, none of the aforementioned references teach a furthering step of differentiating the hEMP cells into T cells (claim 18).
However, prior to the effective date of the claimed invention, Crooks teaches the differentiation of hEMP cells into T Cells (Figures 33-36) (as in claim 18
Accordingly, it would have been obvious to the skilled artisan to utilize the hEMP cells produced by Evseenko and RevitaCell, and then differentiate the hEMP cells into T cells, with a reasonable expectation of success because Evseenko teaches that their methods produce cells that can be used for tissue engineering and therapy, and Crooks teaches that their methods efficiently produce T cells from hEMP cells for therapeutic purposes. Thus, one of skill in the art would have been motivated to do so to efficiently produce therapeutic T cells for use in immunotherapy, as suggested by Crooks. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Prior Art Rejection 3

Claim 51 is newly rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010., previously cited) in view of RevitaCell (Gibco® RevitaCell™ Supplement, Life Technologies, Pgs.1-4, 2015., previously cited) and Chen et al. (Stem Cell Res. 2012 Nov; 9(3): 237–248.) as applied to claims 1-3, 8, 10, 12, 15, 48-50, 52-54  above, and further in view of  Jin et al. (Tissue Engineering: Part A Volume 18, Numbers 13 and 14, 2012, previously cited).  

The teachings of Evseenko et al., RevitaCell and Chen et al. are relied upon as detailed above. However, none of the aforementioned references teach that the substrate comprises a membrane (as in claim 51).
However, prior to the effective date of the claimed invention, Jin teaches culturing human ES cells on polyester membrane substrates (as in claim 51) (Abstract) that were coated with Matrigel before cell seeding (p. 1420, col. 2, hESC culture).  Jin teaches that hES cells grown on membranes had shortened doubling times (Abstract); that growing hESCs on membranes showed no considerable difference in pluripotent marker genes (p. 1421, col. 2); and that growing hESCs on a porous membrane provides a better niche for attachment, expansion and differentiation (p. 1426, col. 1, Discussion).
Accordingly, it would have been obvious to the skilled artisan to modify Jin’s techniques and coat the membranes with vitronectin and to grow hES cells, with a reasonable expectation of success because hES cells could maintained on membranes coated with either Matrigel (as taught by Evseenko and Jin) or vitronectin, as shown by RevitaCell.  It would have been obvious to the skilled artisan that hES cells could maintained on membranes coated with either Matrigel (as taught by Evseenko and Jin) or vitronectin, as shown by RevitaCell, with the predictable result of maintaining hES cells, therefore, it would be obvious to the skilled artisan to substitute one extracellular matrix for the other to result in culturing hES cells.  It would be obvious to the skilled artisan to substitute culturing hES cells on a plate for a membrane, as taught by Jin, because the porous membrane showed better attachment, expansion and differentiation of hES cells.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
 
 Authorization to Initiate Electronic Communications 

.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632